Upon reargument, order of certiorari sustained, determination of town board of Irondequoit annulled, and matter remitted to the town board, with directions to audit the petitioners’ claim by allowing the same in full, with fifty dollars costs and disbursements to the petitioners, upon the ground that the agreement in question was clearly one of agency and was neither ultra vires nor opposed to public policy. Having engaged and benefited by the services of petitioners, the claim should he paid. The source from which such payment should be made is not a question involved here. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.